The Honorable Bob Teague State Representative P.O. Box 2113 Little Rock, Arkansas 72203
Dear Representative Teague:
This letter is in response to your request for a formal opinion on the following issue:
  In cases involved driving while intoxicated, can a judge suspend the sentence of a defendant on the provision that his or her record remain clear for a specified period of time.
The Supreme Court of Arkansas has held that sentencing provisions of the Omnibus DWI Act of 1983 (75-2501 — 75-2514) are mandatory. The "trial courts have no discretion to use alternatives of probation or suspension pursuant to Chapter 12 of Title 41 of Arkansas Statutes Annotated as they may with respect to many other offenses."  Harris v. State, 285 Ark. 345, 346, 686 S.W.2d 440
(1985).  See also, Lovell v. State, 283 Ark. 425, 678 S.W.2d 318
(1984), reh'g denied 283 Ark. 434-A, 681 S.W.2d 395 (1984).
House Bill 1001 of the 75th General Assembly, enacted as Act 697 of 1985 and codified at Ark. Stat. Ann. 75-1059, 1060, refers to traffic misdemeanor cases other than cases involving driving under the influence of alcohol or drugs.  A copy of Act 967 is attached for your review.
The foregoing opinion which I hereby approve was prepared by Assistant Attorney General Patricia G. Cherry.
Sincerely,
Steve Clark Attorney General
SC:dd